10-5263-ag
    Shrestha v. Holder
                                                                                  BIA
                                                                               Bain, IJ
                                                                          A089 222 757
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 22nd day of February, two thousand twelve.

    PRESENT:
             GUIDO CALABRESI,
             ROBERT A. KATZMANN,
             RICHARD C. WESLEY,
                 Circuit Judges.
    _______________________________________

    SITA SHRESTHA,
             Petitioner,

                         v.                                10-5263-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                Ramesh K. Shrestha, New York, N.Y.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; William C. Peachey,
                                   Assistant Director; Ada E. Bosque,
                                   Senior Litigation Counsel, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, DC
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Sita Shrestha, a native and citizen of Nepal, seeks

review of a November 30, 2010 decision of the BIA affirming

the August 10, 2009 decision of an Immigration Judge

(“IJ”)denying her applications for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Sita Shrestha, No. A089 222 757 (B.I.A. Nov.

30, 2010), aff’g No. A089 222 757 (Immig. Ct. N.Y. City Aug.

10, 2009).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA decision.     See Xue

Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

Cir. 2005). The applicable standards of review are well-

established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For asylum applications such as Shrestha’s, governed by

the amendments made to the Immigration and Nationality Act

by the REAL ID Act of 2005, the agency may, considering the

totality of the circumstances, base a credibility finding on

                                2
an asylum applicant’s “demeanor, candor, or responsiveness,”

the plausibility of her account, and inconsistencies in her

statements, without regard to whether they go “to the heart

of the applicant’s claim.”    See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

167 (2d Cir. 2008).    Where an applicant gives “spare”

testimony, the fact-finder may “fairly wonder whether the

testimony is fabricated,” and “may wish to probe for

incidental details, seeking to draw out inconsistencies that

would support a finding of lack of credibility.”    Jin Shui

Qiu v. Ashcroft, 329 F.3d 140, 152 (2d Cir. 2003), overruled

in part on other grounds by Shi Liang Lin v. U.S. Dep’t of

Justice, 494 F.3d 296, 305 (2d Cir. 2007) (en banc).      This

Court “defer[s] to an IJ’s credibility determination unless,

from the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse

credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.     In this

case, the agency reasonably based its adverse credibility

determination on the vagueness and lack of material detail

in Shrestha’s testimony, and the lack of corroboration for

her claim.

    Shrestha was consistently vague about her political

activities in Nepal, including what occurred after she won


                               3
the student union election, and what activities she engaged

in as student union vice-president and Nepal Congress Party

member.   In addition, she failed to provide any detail as to

what occurred on the day she alleges she was raped and her

father murdered.   In finding Shrestha not credible, the

agency pointed to the vagueness and lack of detail in her

testimony, and properly relied on the cumulative effect

thereof to support its adverse credibility finding.   See 8

U.S.C. § 1158(b)(1)(B)(iii); Jin Shui Qiu, 329 F.3d at 152.

Moreover, despite Shrestha’s contention to the contrary, the

IJ did attempt to elicit additional details from her before

finding her testimony fatally vague, and the government

attorney repeatedly asked Shrestha questions attempting to

clarify her testimony and elicit more detail.   See Ming Shi

Xue v. BIA, 439 F.3d 111, 122-23 (2d Cir. 2006); Jin Chen v.

U.S. Dep’t of Justice, 426 F.3d 104, 114 (2d Cir. 2005).

Finally, as the agency noted, Shrestha did not provide

sufficient evidence to corroborate her claim.   See Biao Yang

v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)(“[T]he absence

of corroboration in general makes an applicant unable to

rehabilitate testimony that has already been called into

question”).


                              4
    Therefore, in this case, the totality of the

circumstances support the agency’s adverse credibility

determination, and we will defer to that finding.     See

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

Furthermore, because the only evidence of a threat to

Shrestha’s life or freedom depended upon her credibility,

the adverse credibility determination in this case

necessarily precludes success on Shrestha’s claims for

asylum, withholding of removal, and CAT relief.     See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005)

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5